                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

SHARIQ SEABROOKS,                                     )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Civil No. 3:17-cv-01328
                                                      )      Judge Trauger
CORECIVIC, ET AL.,                                    )
                                                      )
       Defendants.                                    )

                                            ORDER

       On March 4, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 44), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the Motion to

Dismiss filed by defendants Holloway, Mitchell, Baker, and Ramos (Docket No. 32) is

GRANTED, and these defendants are DISMISSED from this action. In addition, defendant f/n/u

Martinez is DISMISSED from this action.

       This case is hereby returned to the magistrate judge for further handling under the original

referral order.

       It is so ORDERED.

       Enter this 26th day of March 2019.




                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge
